Title: From Thomas Jefferson to William Short, 20 September 1804
From: Jefferson, Thomas
To: Short, William


               
                  
                     Dear Sir
                  
                  Monticello Sep. 20. 04.
               
               According to the desire in your letter of July 19. & that to mr Price, I have settled the rents of Indian Camp to the end of 1783. either from a defect of my instructions to mr Lilly or his understanding them, he had proceeded in the collection of the rents for that year and made considerable progress before I knew & stopped him. I some time last autumn sent you a supplement to our accounts coming down to Oct. 6. 03. and accounting for all the rents to the end of 1802. as I believed: but mr Lilly had placed Burras a tenant there in the beginning of 1802. & not knowing that or the amount of his rent, it was not entered in the account. I now subjoin a statement of that, of all the rents of 1803, and of certain arrears from Giannini & Tyler; the former recently got from him by Lilly by taking from him fodder, beehives & whatever he could get, and the latter not yet paid. this 2d. supplement adds £38–13–9 = 128.95 D to the Dr. side of my account: the additions to the Cr. side I cannot state, because I must recur for them to mr Barnes’s account which I have not here. but you are in possession of them. I have turned over to mr Price for collection £31–12–6 which comprehends all rents due to the end of 1803.   I also inclose you at his request a plat of the land, noting (with a pencil) the tenement & rent of every tenant as he has settled them. considering the fencing done by Durrett, & the lands he relinquished I thought the terms agreed between him & Price not unreasonable. I shall set out this day sennight for Washington. not knowing where you are, or what are to be your future movements I add only my affectionate salutations, & assurances of great esteem & respect.
               
                  
                     Th: Jefferson
                  
               
               
                  
                     
                        
                        
                        paid to G. Lilly
                        turned over to Price
                        Total
                     
                     
                        
                        
                        £
                        £
                        £
                     
                     
                        Durrett
                        1803
                        23–19–9
                        7–16–3
                        31–16–0
                     
                     
                        Price
                        1803
                        
                        13–16–0
                        13–16–0
                     
                     
                        Burras
                        1802
                        5–5–0
                        
                        5–5–0
                     
                     
                        
                        1803
                        
                        7–3–3
                        7–3–3
                     
                     
                        Lively
                        1803
                        11–2–0
                        
                        11–2–0
                     
                     
                        Giannini
                        Sundry years
                        6–0–0
                        
                        6–0–0
                     
                     
                        Tyler
                        1795.6.7.
                        
                        2–17–0
                        2–17–0
                     
                     
                        
                        
                        46–6–9
                        31–12–6
                        77–19–3
                     
                     
                        Lilly’s commn on £152–19–9 pd. by Th:J.
                        7–13–0
                        
                        
                     
                     
                        to be debited to Th:J.
                        
                        38–13–9
                        
                        
                     
                  


               
            